DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No information disclosure statement (IDS) has been filed.  Applicant is reminded of their duty to disclose information that is material to the patentability of the instant application.

Claim Objections
Claim 15 is objected to because of the following informalities:  the first time that the binder polymer being chemically bonded to a surface of the active material particle is recited in claim 11.  Because claim 15, recites “further comprising: a polymer chemically bonded to a surface of at least one of the anode active material particles…”, the Examiner is interpreting claim 15 as being dependent from claim 11 instead of claim 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the active material particle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-4, 7-12, 15, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Matsumara (US 2013/0280584).
Regarding claim 2, Matsumara teaches an electrode composition for a metal-ion battery (para. [0125]), comprising:
a plurality of electrode active material particles capable of storing and releasing metal ions during battery operation (para. [0125]); and
a binder comprising a binder polymer comprising a functional group that comprises dialkyl amine (polyacrylicamide; para. [0130]),
wherein the electrode active material particles are connected by the binder (para. [0130]).
Regarding claim 3, Matsumara teaches an electrode composition wherein the binder polymer is adsorbed on at least one surface of the electrode active material particles via multiple contact points on the surface (para. [0128]). 
Regarding claim 4, Matsumara teaches an electrode composition wherein the metal ions comprise Li ions (para. [0122]).
Regarding claim 7, because claim 3 is written in the alternative, claim 7 which is drawn to the particulars of the binder polymer being chemically bonded to a surface of the at least one of the electrode active material particles via multiple contact points on the surface has been met.  
Regarding claim 8, Matsumara teaches an electrode composition further comprising a polyacrylonitrile bonded to a surface of at least one of the electrode active material (para. [0130]).
Regarding claim 9, Matsumara teaches an anode, comprising:
the electrode composition of claim 2 (paras. [0122] – [0123]).  
Regarding claim 10, Matsumara teaches a metal-ion battery, comprising:
an anode comprising a plurality of anode active material particles capable of storing and releasing metal ions during battery operation (para. [0127]) and a binder polymer comprising a functional group dialkyl amine (polyacrylicamide; para. [0130]);
a cathode (para. [0126]); 
a separator electrically separating the anode and the cathode (paras. [0026] and [0164]); and 
an electrolyte ionically coupling the anode and the cathode (paras. [0027] and [0164]),
wherein the anode active material particles are connected by the binder (para. [0123]).   
Regarding claim 11, Matsumara teaches a metal-ion battery wherein the binder polymer is adsorbed on at least one surface of the electrode active material particles via multiple contact points on the surface (para. [0128]). 
Regarding claim 12, Matsumara teaches a metal-ion battery wherein the metal ions comprise Li ions (para. [0122]).
Regarding claim 15, because claim 11 is written in the alternative, claim 15 which is drawn to the particulars of the binder polymer being chemically bonded to a surface of the at least one of the electrode active material particles via multiple contact points on the surface has been met.  
Regarding claim 16, Matsumara teaches a metal-ion battery further comprising a polyacrylonitrile bonded to a surface of at least one of the electrode active material (para. [0130]).
Regarding claim 20, Matsumara teaches a metal-ion battery wherein the metal ions comprise Li ions and the cathode comprises lithium cobalt oxide, lithium manganese oxide and lithium iron phosphate (para. [0125]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumara as applied to claim 2 above, and further in view of Huang et al. (US 2014/0265557).
Regarding claim 5, Matsumara teaches an electrode composition wherein the metal ions comprise Li ions (para. [0122]).  Matsumara is silent regarding an electrode composition wherein the binder polymer comprises Li.  However, Huang et al. teaches that it is known in the art to have an electrode composition wherein the binder polymer comprises Li (para. [0041]; claim 5).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode composition of Matsumara by incorporating a binder comprising Li as taught by Huang et al. in order to improve cycling stability {capacity retention with repeated cycles of discharge and recharge of the battery; Huang et al. (para. [0051]}. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumara as applied to claim 2 above, and further in view of Lytle et al. (US 2009/0047452).
Regarding claim 6, Matsumara is silent regarding an electrode composition wherein at least one of the electrode active material comprises a porous scaffolding matrix comprising carbon.  However, Lytle et al. teaches that it is known in the art for a battery to have an electrode comprising a porous scaffolding matrix further comprising carbon (corresponds to the carbon ductwork serving as a porous electrode scaffold; para. [0019]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode comprising the electrode active material of Matsumara by incorporating a porous scaffolding matrix comprising carbon as taught by Lytle et al. in order to permit the electrode composition to accept larger quantities of Li ion (Lytle et al., para. [0019]).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumara as applied to claim 10 above, and further in view of Lytle et al. (US 2009/0047452).
Regarding claim 14, Matsumara is silent regarding metal-ion battery wherein at least one of the electrode active material comprises a porous scaffolding matrix comprising carbon.  However, Lytle et al. teaches that it is known in the art for a battery to have an electrode comprising a porous scaffolding matrix further comprising carbon (corresponds to the carbon ductwork serving as a porous electrode scaffold; para. [0019]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anode active material particles of the metal-ion battery of Matsumara by incorporating a porous scaffolding matrix comprising carbon as taught by Lytle et al. in order to permit the electrode composition to accept larger quantities of Li ion (Lytle et al., para. [0019]).  

Allowable Subject Matter
Claims 13, 17-19 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724